Citation Nr: 1829768	
Decision Date: 08/01/18    Archive Date: 08/17/18

DOCKET NO.  14-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder for the period on appeal prior to September 8, 2014, and in excess of 70 percent for the period from September 8, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with degenerative joint disease for the period on appeal prior to June 18, 2018, and in excess of 40 percent for the period from June 18, 2018.

3.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with osteoarthritis status post bilateral arthroscropic chondroplasties with scars.

4.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia with osteoarthritis with surgical scars.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1990, September 2001 to June 2002, August 2007 to May 2008, and August 2009 to September 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in May 2013.


FINDING OF FACT

In July 2018, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claims is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the Veteran withdrew his appeal as to all pending issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), the claims no longer exist.


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


